Case 1:17-cv-08373-RBK-AMD Document 38 Filed 06/14/19 Page 1 of 2 PageID: 2313




LEVI & KORSINSKY, LLP
Eduard Korsinsky (EK -8989)
55 Broadway, lOth Floor
New York, New York 10006
Tel.: (212) 363 -7500
Fax: (212) 363-7171
Email: ek@zlk.com

Attorneys for Lead Plaintiff
and Lead Counsel for the Class

lAdditional Counsel on Signature PageJ

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                           Master File No. 17-83 73 (RBK/AMD)

                                           DECLARATION OF JONATHAN
 In reNA VIENT CORPORATION                 K. GITLEN IN SUPJ~ORT OF
 SE CURITIE S LITIGATION
                                           PLAINTIFF'S OPPOSITION TO
                                           DEFENDANTS' MOTION FOR
                                           JlJIJJClAL NOTICE

                                           Motion Day: August 5, 2019



      I, Jonathan K. Gitlen, state under penalty of petjury under the laws of the
United States that the following statements are true and correct, pursuant to 28
u.s.c. § 1746:
      l.     1 am an Associate at Levi & Korsinsky, LLP, 110 I 30th Street, N. W.,

Suite 115, Washington, DC 20007, attorneys for Plaintiff, Jesse Wayne Pritchard.
I am admitted to the Bars ofthe State of California and the District of Columbia. 1
Case 1:17-cv-08373-RBK-AMD Document 38 Filed 06/14/19 Page 2 of 2 PageID: 2314




 am submitting this declaration in support of Plaintiffs Opposition to Defendants'
 Request for Judicial Notice in Support of Defendants' Motion to Dismiss
 Plaintiff's Second Amended Complaint.
       2.     On May 17,2019, I caused a Google search to be run with the search
 string: ''Warren presses Navient on internal Education Department review", which
 resulted in two pages of results. None of the results returned the Exhibit 7
 document, besides the source identified in the Jones Declaration, i.e.,
 https://news.navient.com/static-ftles/5afa 1bd9-0a8a-4e4f-83e6-74a736c8b80d.
       3.     On May 17, 2019, f also visited the Politico Pro website, available at
 www.politicopro.com. I caused a search of Politico Pro's website through its
 internal search bar for the search string: "Warren presses Navient on internal
Education Department review" . None of the results retun1ed the Exhibit 7
 document. ln fact, the search did not even reveal anything with a publishing date of
the same date as the Exhibit 7 document, i.e .• November 20, 201 8.
       Executed on the 14th day of June, 20 19.




                                           2
